Title: To Benjamin Franklin from Jonathan Williams, Jr., 24 October 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & honoured Sir—
Nantes le 24 Octor 1780
I wrote you last Post a particular Letter relative to Mr de Chaumonts affairs since which I find they are publicly known & the alarm is general. Every man who has taken my Bills on him in this Place have mentioned to me his stoppage of payment, but I am happy to find they have great Confidence in my Signature and do not discover any distrust; My answer has uniformly been that my Bills would always be paid at the Caisse d’Escompte whether Mr de Chaumont failed or not, & that if any in the mean time should come back, Cash would be found in my Counting House to pay them.— I have accordingly been collecting all the Cash I could, & putting off payments for Goods for a few Days, so as to keep myself strong in Cash in Case of Emergency.— I beg however you will particularly attend to the payment of my Bills at the Caisse d’Escompte as they become due for that is the only way to save our Credit perfectly— If Mr de Chaumont continues to pay it is undoubtedly the safest & most honourable Method, but Funds should be provided in case of his Failure.— Mr de Chaumont I very much respect & would do all in my power to oblige, I have always done so, & lately have furnished him about 60,000 Livres, which I remitted to his Bankers on their Bills at a longer date, he has desired me to assist him farther & to draw on him for my Reimbursement, which indeed I intended to do, but I cannot now negociate a Livre on his Name & I would not choose to strain my own Credit.—
I beg you will favour me with your answer in a particular Letter on this Subject which I may show so as to assure the Persons who have taken my Bills that they will not be dishonoured.
I am ever with the greatest Respect Your dutifull & affectionate Kinsman
Jona Williams J
 
Endorsed: has assisted M. de Chaumont
Notation: Jona Williams 24 Oct 1780
